Per Curiam,.

The result of all the facts stated in the replica-
tions to the pleas in bar in this case is, that the cause of action accrued to the plaintiff within six years; and the plaintiff should have joined the issue, if he was well advised that the contract set forth might be proved by parole, of which we now give no opinion. The contract was broken, because the intestate did not make the deed in his lifetime; for no time being fixed, he had his rife to fulfil the contract, unless the plaintiff had demanded a performance, and been refused.
As the plaintiff, if entitled to this evidence at all, would have been entitled to it on the trial Of the issue tendered by the defendant, and as the latter has assigned this as a cause of demurrer, the replications are adjudged bad.
Ward had leave to amend his replications, on paying the costs arisen since the demurrers were filed, (a)

 [Thomson vs. Gould, 20 Pick. 124. — Ed.]